Case 8:18-cv-01208-AG-KES Document 93 Filed 10/30/18 Page 1 of 30 Page ID #:881



  1    Brandon S. Reif (SBN 214706)
  2
       Marc S. Ehrlich (SBN 198112)
       Ohia A. Amadi (SBN 268876)
  3    REIF LAW GROUP, P.C.
  4    10250 Constellation Blvd., Suite 100
       Los Angeles, CA 90067
  5    Tel: 310.494.6500
  6    Email: Docket@reiflawgroup.com; BReif@reiflawgroup.com;
              MEhrlich@reiflawgroup.com; OAmadi@reiflawgroup.com
  7

  8    Attorneys for Plaintiffs (Co-counsel information on next page)
  9                         UNITED STATES DISTRICT COURT
 10                       CENTRAL DISTRICT OF CALIFORNIA
 11    KOLETTE A. PAGE and CLETUS M.                 Case No. 8:18-cv-01208-AG-KES
 12    PAGE, individually and on behalf of           [Hon. Andrew J. Guilford]
       their individual retirement accounts,
 13                                                  PLAINTIFFS’ OPPOSITION TO
                      Plaintiffs,
 14                                                  DEFENDANT HAPPY STATE
                           v.                        BANK DBA GOLDSTAR TRUST
 15    MINNESOTA LIFE INSURANCE                      COMPANY’S MOTION TO
 16    COMPANY, a Minnesota corporation;             DISMISS
       SHURWEST HOLDING COMPANY,
 17    INC., an Arizona corporation;
 18    SHURWEST, LLC, an Arizona limited             Action Filed: July 9, 2018
       liability company; HAPPY STATE                Trial Date:   January 28, 2020
 19    BANK & TRUST COMPANY dba
 20    GOLDSTAR TRUST COMPANY, a                     (Declarations of Kolette Page, Cletus
       Texas business entity (corporate status       Page filed concurrently herewith)
 21    unknown); FUTURE INCOME
 22    PAYMENTS, LLC, a Delaware limited             Action Filed: July 9, 2018
       liability company; CMAM, INC. dba             Trial Date:   January 28, 2020
 23    HERITAGE FINANCIAL SERVICES, a
 24    California corporation; ALBERT                Hearing Date: December 3, 2018
       ANDREW MANFRE, an individual;                 Time: 10:00 a.m.
 25    JEANETTE MANFRE, an individual;               Place: 10D
 26    MATTHEW LEE BIESER, an
       individual; and DOES 1-10, inclusive,
 27
                    Defendants.
 28
                                               -1-

           PLAINTIFFS’ OPPOSITION TO DEFENDANT HAPPY STATE BANK DBA GOLDSTAR TRUST
                                   COMPANY’S MOTION TO DISMISS
Case 8:18-cv-01208-AG-KES Document 93 Filed 10/30/18 Page 2 of 30 Page ID #:882



  1   Jon C. Furgison (SBN 205761)
  2
      FURGISON LAW GROUP, P.C.
      444 Longfellow Avenue
  3   Hermosa Beach, CA 90254
  4
      Tel: 310.356.6890
      Email: jon@furgisonlawgroup.com
  5

  6
      Attorneys for Plaintiffs

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                               -2-
           PLAINTIFFS’ OPPOSITION TO DEFENDANT HAPPY STATE BANK DBA GOLDSTAR TRUST
                                   COMPANY’S MOTION TO DISMISS
Case 8:18-cv-01208-AG-KES Document 93 Filed 10/30/18 Page 3 of 30 Page ID #:883



  1

  2                                                Table of Contents
  3   I.      SUMMARY OF ARGUMENT ............................................................. 1
  4   II.     STATEMENT OF FACTS..................................................................... 1
  5
      III.    LEGAL ARGUMENT ........................................................................... 5
  6
              A.      The Court Has Personal Jurisdiction Over GoldStar ................... 5
  7

  8                   1.       Legal Standard for MTD to Dismiss Based On Lack of
                               Personal Jurisdiction .......................................................... 5
  9
                      2.       GoldStar Consented to Jurisdiction in California............. 6
 10

 11                   3.       Plaintiffs’ Claims Arise from GoldStar’s Contacts with
                               California and Personal Jurisdiction of GoldStar is
 12                            Reasonable ......................................................................... 6
 13
                      4.       In the Alternative, The Court Should Allow Plaintiffs to
 14                            Complete Jurisdictional Discovery..................................10
 15           B.      GoldStar’s Rule 12(b)(3) and Forum Non Conveniens
 16                   Arguments Fail Because it Agreed to a California Federal Court
                      Forum and California Choice-of-Law .......................................10
 17
              C.      Plaintiffs Have Adequately Alleged GoldStar’s Liability as Co-
 18
                      Conspirator and that Bieser Was Its Agent ................................13
 19
              D.      Plaintiffs Have Adequately Pled That GoldStar Owes Them
 20                   Fiduciary Duties .........................................................................15
 21
              E.      Plaintiffs Have Alleged Fraud Against GoldStar with Sufficient
 22                   Particularity ................................................................................17
 23           F.      Plaintiffs Have Stated A Claim for All Causes of Action ......... 19
 24
                      1.       Legal Standard .................................................................19
 25
                      2.       Plaintiffs State a Claim for Violations of the Securities
 26                            Act and California Securities Laws .................................19
 27

 28
                                                               -1-

             PLAINTIFFS’ OPPOSITION TO DEFENDANT HAPPY STATE BANK DBA GOLDSTAR TRUST
                                     COMPANY’S MOTION TO DISMISS
Case 8:18-cv-01208-AG-KES Document 93 Filed 10/30/18 Page 4 of 30 Page ID #:884



  1                  3.       Plaintiffs State a Claim for Breach of Fiduciary Duty and
  2
                              Aiding and Abetting Such Breach, Constructive Fraud,
                              and Negligence ................................................................20
  3
                     4.       Plaintiffs State A Claim for Violation of the CLRA, UCL,
  4
                              and Elder Abuse Act ........................................................20
  5
                     5.       Plaintiffs State A Claim for Fraud and Negligent
  6                           Misrepresentation ............................................................21
  7
                     6.       Plaintiffs State A Claim for Intentional Infliction of
  8                           Emotional Distress ...........................................................22
  9          G.      In The Alternative, Plaintiffs Request Leave To The Amend
 10                  Their Complaint .........................................................................23

 11   IV.    CONCLUSION ....................................................................................23
 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                -2-
            PLAINTIFFS’ OPPOSITION TO DEFENDANT HAPPY STATE BANK DBA GOLDSTAR TRUST
                                    COMPANY’S MOTION TO DISMISS
Case 8:18-cv-01208-AG-KES Document 93 Filed 10/30/18 Page 5 of 30 Page ID #:885



  1                                                  Table Of Authorities
  2   Cases
  3
      Atl. Marine, 571 U.S. 49, 64 (2013) ......................................................................... 12
  4
      Atlantic Marine Const. Co., Inc. v. U.S.Dist. Court for Western Dist. Of
  5
         Texas, et al. (“Atlantic Marine”), 571 U.S. 49 (2013) ........................................ 11
  6
      B & O Mfg., Inc. v. Home Depot U.S.A., Inc., No. C 07-02864 JSW, 2007
  7      WL 3232276 (N.D. Cal. Nov. 1, 2007) ............................................................... 13
  8
      Brown v. Wells Fargo Bank N.A., 168 Cal.App.4th 938 (2008) .............................. 25
  9
      Brown v. Wells Fargo Bank, N.A., 168 Cal. App. 4th (2008) .................................. 16
 10
      Burger King Corp., 471 U.S. at 478 ........................................................................... 6
 11

 12   Calder v. Jones, 465 U.S. 783 (1984) ........................................................................ 7

 13   CE Distrib., LLC v. New Sensor Corp., 380 F.3d 1107 (9th Cir. 2004) .................... 9
 14   Choate v. County of Orange, 86 Cal.App.4th 312 (2000)........................................ 14
 15
      Cirulli v. Hyundai Motor Company, 2009 WL 5788762 (C.D. Cal. 2009) ............. 20
 16
      Core-Vent Corp. v. Nobel Industries AB, 11 F.3d 1482 (9th Cir. 1993) .................... 7
 17
      Craigslist Inc., 694 F.Supp. 2d 1039 (N.D. Cal. 2010) ............................................ 10
 18

 19   Duffy v. Cavalier, 215 Cal. App. 3d 1517 (1989) .................................................... 17

 20   Harris Rutsky & Co. Ins. Servs. v. Bell & Clements Ltd., 328 F.3d 1122
        (9th Cir. 2003) ....................................................................................................... 9
 21

 22   In re National Western Life Ins. Deferred Annuities Litig., 467 F. Supp.
          2d. 1071 (2006).................................................................................................... 18
 23
      In re W. States Wholesale Nat. Gas Antitrust Litig., 715 F.3d 716 (9th Cir.
 24
          2013) ...................................................................................................................... 5
 25
      Lazar v. Superior Court, 12 Cal.4th 631 (1995) ...................................................... 24
 26
      M/S Bremen v. Zapata Off-Shore Co., 407 U.S. 1 (1972) ........................................ 13
 27

 28   Marceau v. Blackfeet Hous. Auth., 540 F.3d 916 (9th Cir. 2008) ............................ 22

                                                  -3-
              PLAINTIFFS’ OPPOSITION TO DEFENDANT HAPPY STATE BANK DBA GOLDSTAR TRUST
                                      COMPANY’S MOTION TO DISMISS
Case 8:18-cv-01208-AG-KES Document 93 Filed 10/30/18 Page 6 of 30 Page ID #:886



  1   Menken v. Emm, 503 F.3d 1050 (9th Cir. 2007) .................................................... 6, 7
  2   Metcalfe v. Renaissance Marine, Inc. 566 F.3d 324, 336 (3d Cir. 2009) ................ 11
  3
      Miglaccio v. Midland Nat’l Life Ins. Co., 436 F. Supp. 2d 1095 (2006) ................. 18
  4
      Moore v. Kayport Package Exp., Inc., 885 F.2d 531 (9th Cir. 1989) ................ 20, 26
  5

  6   Mosier v. S. California Physicians Ins. Exch., 63 Cal.App.4th 1022 (1998)........... 17

  7   Negrete v. Fid. And Guar. Life Ins. Co., 444 F. Supp.2d 998 (2006) ................ 17, 18
  8   Neubauer v. Goldfarb, 108 Cal. App. 4th 47 (2003)................................................ 19
  9
      Panavision Int’l, L.P., 141 F.3d 1316 (9th Cir. 1998) ............................................... 9
 10
      Primary Color Sys. Corp. v. Agfa Corp., No. SACV1700761JVSDFMX,
 11      2017 WL 8220729 (C.D. Cal. July 13, 2017) ..................................................... 13
 12
      Rickley v. Goodfriend, 212 Cal.App.4th 1136 (2013) ............................................... 15
 13
      Sprewell v. Golden State Warriors, 266 F.3d 979 (9th Cir. 2001)........................... 22
 14
      Szetela v. Discover Bank, 97 Cal.App.4th 1094 (2002) ........................................... 14
 15

 16   Tompkins v. 23and Me, 2014 WL 2903752 (N.D. Cal. 2014) ................................. 14

 17   Troche v. Daley, 217 Cal.App.3d 406 (1990) .......................................................... 22
 18   Twomey v. Mitchum, Jones & Templeton, Inc., 262 Cal.App.2d 690 (1968) .......... 17
 19
      Walker v. Dorn, 240 Cal.App.2d 118 (1966) ........................................................... 22
 20
      Wetherton v. Growers Farm Labor Assn. 275 Cal.App.2d 168 (1969) ................... 15
 21
      Wyatt v. Union Mortgage Co., 24 Cal.3d 773 (1979) .............................................. 23
 22

 23   Statutes

 24   Cal. Civ. Code § 1856............................................................................................... 12
 25   Cal. Code Civ. Proc. §1281.2 ................................................................................... 12
 26
      Cal. Corp. Code § 25008 ............................................................................................ 9
 27
      Cal. Corp. Code § 25008 ............................................................................................ 7
 28

                                                 -4-
             PLAINTIFFS’ OPPOSITION TO DEFENDANT HAPPY STATE BANK DBA GOLDSTAR TRUST
                                     COMPANY’S MOTION TO DISMISS
Case 8:18-cv-01208-AG-KES Document 93 Filed 10/30/18 Page 7 of 30 Page ID #:887



  1   Civ. Code § 1670.5 ................................................................................................... 12
  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                 -5-
             PLAINTIFFS’ OPPOSITION TO DEFENDANT HAPPY STATE BANK DBA GOLDSTAR TRUST
                                     COMPANY’S MOTION TO DISMISS
Case 8:18-cv-01208-AG-KES Document 93 Filed 10/30/18 Page 8 of 30 Page ID #:888



  1         I.   SUMMARY OF ARGUMENT
  2         Defendants Happy State Bank dba Goldstar Trust Company (“GoldStar”)
  3   directly and through its agents, Matthew Bieser (“Bieser”) and Albert and Jeanette
  4   Manfre (the “Manfres”), its authorized insurance agents, CMAM, Inc. dba Heritage
  5   Financial Services (“Heritage”), its authorized insurance agency, and Shurwest’s
  6   employees Melanie Schulze-Miller and Bridget Davis, engaged in the unlawful
  7   financial elder abuse chicanery set forth in the Complaint. Plaintiffs have properly
  8   alleged claims against GoldStar and GoldStar’s Motion to Dismiss should be denied.
  9         II. STATEMENT OF FACTS
 10         In 2007, Plaintiffs retained Security Financial Group to prepare a trust for
 11   them. Security Financial is a predecessor company to defendant Heritage. K. Page
 12   and C. Page Decls., ¶ 3. In or about September of 2016, they again contacted Security
 13   Financial about making revisions to their trust. Id. However, Security Financial was
 14   apparently out-of-business so they were connected to Heritage instead. Id.
 15         Heritage explained to Plaintiffs that it could to do the trust revisions. Id., ¶ 4.
 16   Heritage assigned Bieser to help them with the revisions. Id. Plaintiffs had never met
 17   Bieser prior to his assignment as their financial advisor. Id. He personally came to
 18   Plaintiffs’ home several times in order to get information for the trust revision. Id.
 19         Part of the information Bieser collected from Plaintiffs included the amount of
 20   money in their individual retirement account (“IRA”). Id., ¶ 5. At the time, Lincoln
 21   Financial Group (“Lincoln”) managed their IRAs. Plaintiffs had roughly $1,500,000
 22   in their IRAs invested in what they believed were conservative mutual funds. Id.
 23         Bieser began trying to convince them to invest in a program requiring them to
 24   liquidate the investments in their Lincoln IRA and transfer the proceeds to an
 25   affiliated IRA custodian, Defendant Goldstar Trust Company (“Goldstar”). GoldStar
 26   would take custody of their IRAs and purchase securities in FIP. Id., ¶ 6. The
 27   proceeds from FIP would be used to fund permanent life insurance policies from MN
 28   Life. Bieser told Plaintiffs that he was a licensed agent of MN Life. Id., ¶ 6.
                                                 -1-

           PLAINTIFFS’ OPPOSITION TO DEFENDANT HAPPY STATE BANK DBA GOLDSTAR TRUST
                                   COMPANY’S MOTION TO DISMISS
Case 8:18-cv-01208-AG-KES Document 93 Filed 10/30/18 Page 9 of 30 Page ID #:889



  1         Plaintiffs were reluctant to buy into the program Bieser recommended because
  2   they had no experience with the recommended strategy described as the Structured
  3   Settlement program. Bieser visited Plaintiffs at their home to convince them to
  4   proceed with the investment strategy in the Structured Settlement program. Bieser
  5   made Plaintiffs feel like they were his friends. Sometimes he would bring his
  6   pregnant wife with him. And, after his wife gave birth, he came with both his wife
  7   and their newborn child. K. Page Decl., ¶ 7. Bieser even accompanied Mr. Page to
  8   the movies on one occasion. C. Page Decl., ¶ 7. Bieser’s behavior was deceptively
  9   designed to entice an elderly susceptible couple like Plaintiffs.
 10         Bieser convinced Plaintiffs that investing in the Structured Settlement program
 11   would earn them significantly more than their IRAs were earning at the time. K. Page
 12   and C. Page Decls., ¶ 8. Bieser guaranteed them that it was a risk-free program and
 13   that they would earn at least 7% annually on their investment in FIP—which was
 14   several percentage points higher than their IRAs were then earning. Id. He told them
 15   that the program was such a good deal that he and his relatives has invested in it. Id.
 16         Bieser also explained to Plaintiffs that if they invested the proceeds from FIP
 17   in permanent life insurance policies with MN Life, they would be able to afford a
 18   policy with a death benefit of roughly $2 million, and the policy would increase in
 19   value over time and eventually become another source of income. Id., ¶ 9.
 20         Bieser told them that he had been introduced to the Structured Settlement
 21   program by Shurwest. Id., ¶ 10. He told Plaintiffs that his contact at Shurwest was
 22   Melanie Schulze-Miller and that Shurwest recommended the program to him. Id.
 23   This affiliation was made to build trust and confidence in the recommended program.
 24         Ms. Schulze-Miller and Shurwest were mostly in the back-office operation but
 25   Bieser assured them that Shurwest vetted and endorsed the Structured Settlement
 26   program and Shurwest’s endorsement guaranteed the program as risk-free. Id., ¶ 11.
 27

 28

                                               -2-
           PLAINTIFFS’ OPPOSITION TO DEFENDANT HAPPY STATE BANK DBA GOLDSTAR TRUST
                                   COMPANY’S MOTION TO DISMISS
Case 8:18-cv-01208-AG-KES Document 93 Filed 10/30/18 Page 10 of 30 Page ID #:890



  1          Plaintiffs had one conference call with Ms. Schulze-Miller and Bieser. Id., ¶
  2    12. Bieser needed guidance on how to transfer money from the GoldStar IRA
  3    accounts to MN Life to cover Plaintiffs’ policy premiums. Id., ¶ 12.
  4          Bieser also informed Plaintiffs of another Shurwest employee who was
  5    assisting in the processing of their insurance policy applications named Bridget
  6    Davis. Id., ¶ 13. Shurwest was fully aware that Plaintiffs were California residents.
  7    See, e.g., Amadi Decl., ¶ 2 and Ex. 1.
  8          Plaintiffs depended on the money in their IRAs to cover their immediate living
  9    expenses in retirement. Bieser assured them that FIP was a safe and conservative
 10    investment guaranteed to make at least 7% with complete return of their principal
 11    within five years. K. Page and C. Page Decls., ¶ 14. Bieser also promised them that
 12    the life insurance and FIP investment would generate thousands of dollars a month
 13    and provide a life insurance benefit worth millions of dollars. Id., ¶ 14.
 14          On or about December 16, 2016, after Plaintiffs learned that MN Life approved
 15    them for the policies, Bieser brought paperwork to their home to transfer their IRAs
 16    to GoldStar and to purchase FIP securities. Id., ¶ 18. They had never received or
 17    reviewed any of the documents prior to Bieser bringing them to their home. Id. Bieser
 18    brought multiple agreements, written in technical language. Id. Plaintiffs did not
 19    have time to review or understand them, but after 4 months of personal visits from
 20    Bieser, Plaintiffs trusted him. Id. Plaintiffs followed Bieser’s instructions and signed
 21    the documents. Id., ¶¶ 18, 19 and Ex. 1 (FIP Purchase Agmt. (“FPA”))
 22          Bieser did not leave a copy of the FPA with them. Id., ¶ 19. They received a
 23    copy from Mr. Manfre in or about April 2018, after FIP announced it was ceasing
 24    operations and would no longer make any payments to Plaintiffs or other investors.
 25    Id. Plaintiffs met with Mr. Manfre at Heritage’s office; there, he provided them with
 26    a copy of the subscription agreement along with other account documents. Id., ¶ 19.
 27          Bieser also gave Plaintiffs GoldStar forms to transfer their Lincoln IRAs to
 28    GoldStar. Id., ¶ 20. They had never heard of GoldStar and did not choose GoldStar
                                                -3-
            PLAINTIFFS’ OPPOSITION TO DEFENDANT HAPPY STATE BANK DBA GOLDSTAR TRUST
                                    COMPANY’S MOTION TO DISMISS
Case 8:18-cv-01208-AG-KES Document 93 Filed 10/30/18 Page 11 of 30 Page ID #:891



  1    as their IRA custodian. Bieser told them all FIP investors used GoldStar so they had
  2    no choice. Id., ¶ 20.
  3          Neither GoldStar, Bieser, Ms. Schulze-Miller, nor any other Defendant told
  4    Plaintiffs that FIP was under investigation by state and federal regulators for issuing
  5    predatory loans to retirees, veterans and other pensioners, or disclosed the risk to
  6    Plaintiffs of investing their IRAs in the Structured Settlement program. Id., ¶ 21.
  7          In or about January 2017, when Plaintiffs were required to fund their initial
  8    partial premiums for the MN Life insurance policies, the combined payments for
  9    Plaintiffs exceeded their combined annual income. Id., ¶ 22. To fund the policy
 10    premiums, GoldStar sold some of their FIP securities and distributed money from
 11    their IRAs to their bank, which they then to MN Life. Plaintiffs were taxed on the
 12    distributions, but Bieser never told them that the distribution from GoldStar to fund
 13    the insurance policies would be a taxable event. Id., ¶ 22. Plaintiffs had to take loans
 14    on the MN Life policy to pay for the additional taxes from the distribution. Id., ¶ 23.
 15          Defendants’ Structured Settlement program began unraveling in or about
 16    February 2018. Id., ¶ 25. Plaintiffs believed they were not receiving the amount of
 17    distributions that they were supposed to from FIP. Id., ¶ 25. Plaintiffs called Bieser
 18    about the shortfall and asked Bieser to find out what was delaying their payments.
 19    Id., ¶ 26. After two months of increasingly panicked calls, Plaintiffs received a
 20    payment in April 2018 for $22,000. Id., ¶ 26. However, Plaintiffs then received a
 21    letter from FIP stating that it was ceasing operations due to regulatory actions against
 22    it and from GoldStar failing to “keep partner” with FIP. Id., ¶ 26. Since then
 23    Plaintiffs have learned from conversations with Bieser and Mr. Manfre, and from
 24    documents produced in this case, that Shurwest was the hub connecting GoldStar,
 25    Heritage, FIP and Minnesota Life in the Structured Settlement program. Id., ¶ 27.
 26          Numerous other retirees residing in California also lost their retirement funds
 27    through Defendants’ Structured Payment program. Id., ¶ 30. There were at least 12
 28    such retirees with Heritage alone. K. Page Decl., ¶ 30 and Ex. 2.
                                                -4-
            PLAINTIFFS’ OPPOSITION TO DEFENDANT HAPPY STATE BANK DBA GOLDSTAR TRUST
                                    COMPANY’S MOTION TO DISMISS
Case 8:18-cv-01208-AG-KES Document 93 Filed 10/30/18 Page 12 of 30 Page ID #:892



  1          As a direct result of the additional stress from seeing the bulk of Plaintiffs’
  2    savings disappear, Mrs. Page has suffered severe physical symptoms, including
  3    insomnia, high blood pressure, and high cholesterol, which are treated with
  4    medication. K. Page Decl., ¶ 31; C. Page Decl., ¶ 31.
  5

  6          III. LEGAL ARGUMENT
  7               A. The Court Has Personal Jurisdiction Over GoldStar
  8          Goldstar’s Rule 12(b)(6) motion is meritless. FIP agreed to jurisdiction in this
  9    forum in written agreements signed by GoldStar and Plaintiffs. Plaintiffs’ claims
 10    arise directly from GoldStar’s contacts with California such that the exercise of
 11    personal jurisdiction over GoldStar is consistent with due process. For these reasons,
 12    as detailed below, this court should deny GoldStar’s MTD based on Rule 12(b)(6).
 13                    1. Legal Standard for MTD to Dismiss Based On Lack of
 14                         Personal Jurisdiction
 15          Specific personal jurisdiction exists over a non-resident defendant where as
 16    here, GoldStar purposely directed its activities to and purposefully availed itself of
 17    the California forum and Plaintiffs’ claims arise from the GoldStar’s contacts with
 18    the California. See Menken v. Emm, 503 F.3d 1050, 1056-57 (9th Cir. 2007).
 19    Plaintiffs’ allegations must be taken as true and all disputed facts resolved in
 20    Plaintiffs’ favor. Menken, 503 F.3d at 1056 (citations omitted). “[A] single forum
 21    state contact can support jurisdiction if Plaintiffs’ claims arise from that contact.” In
 22    re W. States Wholesale Nat. Gas Antitrust Litig., 715 F.3d 716, 742 (9th Cir. 2013).
 23          Once Plaintiffs made a prima facie showing of jurisdiction, GoldStar had the
 24    burden to “present a compelling case” that the such jurisdiction would be
 25    unreasonable. Menken v. Emm, 503 F.3d 1050, 1056-57 (9th Cir. 2007) (emphasis
 26    added). The “compelling case” contemplated by courts is an exacting standard, not
 27    easily met. The court’s exercise of jurisdiction must “make litigation so gravely
 28    difficult and inconvenient that a party unfairly is at a severe disadvantage in
                                                -5-
            PLAINTIFFS’ OPPOSITION TO DEFENDANT HAPPY STATE BANK DBA GOLDSTAR TRUST
                                    COMPANY’S MOTION TO DISMISS
Case 8:18-cv-01208-AG-KES Document 93 Filed 10/30/18 Page 13 of 30 Page ID #:893



  1    comparison to his opponent.” Burger King Corp., 471 U.S. at 478. Even where
  2    certain considerations could make exercise of jurisdiction unreasonable, courts
  3    should look first to other means to accommodate those considerations “short of
  4    finding jurisdiction unconstitutional.” Id. at 477. The U.S. Supreme Court has held
  5    that “most such considerations usually may be accommodated” without finding
  6    jurisdiction unconstitutional. Id. (emphasis added). Plaintiffs have met their burden.
  7    GoldStar has consented to jurisdiction in this forum, has sufficient forum contacts
  8    justifying jurisdiction, and cannot show jurisdiction would be unreasonable.
  9                    2. GoldStar Consented to Jurisdiction in California
 10          In the FPA, GoldStar as “Purchaser” agreed that “Purchaser…hereby consent
 11    and agree that the state or federal courts located in California shall have non-
 12    exclusive jurisdiction to hear and determine any claims or disputes pertaining to this
 13    Agreement and/or any related agreement, to any matter arising out of, or related to,
 14    this Agreement and/or any related agreements[.]” (K. Page Decl., Ex. 1, FPA, ¶ 10.6).
 15    Further, “Purchaser [GoldStar]…waive[d] any objection that it may have based upon
 16    lack of personal jurisdiction, improper venue or forum non conveniens and hereby
 17    consents to the granting of such legal or equitable relief as is deemed appropriate by
 18    such court.” Id. Thus, GoldStar has consented to the jurisdiction of this Court and
 19    waived any right to contest it.
 20                    3. Plaintiffs’ Claims Arise from GoldStar’s Contacts with
 21                         California and Personal Jurisdiction of GoldStar is
 22                         Reasonable
 23          GoldStar purposefully directed its conduct to the Plaintiffs, and purposefully
 24    availed itself of the California forum. The “purposeful availment” or “purposeful
 25    direction” test for specific jurisdiction is satisfied when (1) an intentional act is (2)
 26    both aimed at, and has an effect in, the forum state, and (3) causes harm, “the brunt
 27    of which is suffered – and which the defendant knows is likely to be suffered – in the
 28

                                                -6-
            PLAINTIFFS’ OPPOSITION TO DEFENDANT HAPPY STATE BANK DBA GOLDSTAR TRUST
                                    COMPANY’S MOTION TO DISMISS
Case 8:18-cv-01208-AG-KES Document 93 Filed 10/30/18 Page 14 of 30 Page ID #:894



  1    forum state.” Core-Vent Corp. v. Nobel Industries AB, 11 F.3d 1482, 1486 (9th Cir.
  2    1993) (citing Calder v. Jones, 465 U.S. 783, 783-784 (1984)).
  3          The first prong of the specific jurisdiction analysis “may be satisfied by
  4    purposeful availment of the privilege of doing business in the forum; by purposeful
  5    direction of activities at the forum; or by some combination thereof.” Menken, 503
  6    F.3d at 1057. GoldStar committed intentional acts expressly aimed at California-
  7    resident Plaintiffs, causing harm that GoldStar knew would be suffered by Plaintiffs
  8    and other victims in California. See Menken, 503 F.3d at 1050. GoldStar has
  9    sufficient California contacts arising from the specific transactions at issue in this
 10    case, based on the following conduct:
 11          GoldStar began its illegal scheme with its co-defendants to induce Plaintiffs to
 12    transfer their California-based assets into the custody of GoldStar by arranging to
 13    “introduce” itself to Plaintiffs through Bieser. Bieser was used by GoldStar and its
 14    co-defendants to befriend Plaintiffs and gain their trust and confidence.
 15          GoldStar agreed to protection of the laws of California and the California
 16    judicial forum in the FPA. K. Page and C. Page Decls., ¶ 19, Ex. 1
 17          GoldStar sent Plaintiffs IRA distribution checks to Plaintiffs’ in California and
 18    electronically transferred funds to Plaintiffs’ California bank. Id., ¶ 26.
 19          Bieser introduced Plaintiffs to GoldStar by presenting their contracts to the
 20    Plaintiffs in California.
 21          GoldStar’s purchase of the FIP securities on Plaintiffs’ behalf occurred in
 22    California. Under California law. “An offer to buy or a purchase of a security is made
 23    in [California] when an offer to buy is made in [California], or an offer to sell is
 24    accepted in [California][.]” Cal. Corp. Code § 25008(a). “An offer…to buy is made
 25    in [California] when the offer…is directed by the offeror to [California] and received
 26    at the place to which it is directed.” Cal. Corp. Code § 25008(b). “A security is
 27    delivered to the purchaser in [California] when the certificate or other evidence of
 28

                                                -7-
            PLAINTIFFS’ OPPOSITION TO DEFENDANT HAPPY STATE BANK DBA GOLDSTAR TRUST
                                    COMPANY’S MOTION TO DISMISS
Case 8:18-cv-01208-AG-KES Document 93 Filed 10/30/18 Page 15 of 30 Page ID #:895



  1    the security is directed to the purchaser in [California] and received at the place to
  2    which it is directed.” Id.
  3          GoldStar was not qualified to do business in California (see MTD, p. 22:2-3)
  4    but did so with Plaintiffs other California-residents. K. Page Decl., ¶ 30 and Ex. 2.
  5          GoldStar contracted with Plaintiffs to service their accounts in California for
  6    the life of their investment—i.e. for five (5) years – including, among other duties,
  7    collecting and accounting for distributions from FIP on a monthly basis, preparing
  8    the required annual reports, preparing and distributing annual tax forms, and sending
  9    relevant notices to Plaintiffs in California. K. Page Decl. and , ¶ 30 and Ex. 2.
 10          GoldStar’s contacts with the state of California are plentiful. Thus, GoldStar’s
 11    characterization of its interactions with Plaintiffs as a “one-time transaction” is not
 12    only false, but also rises to the level of a sanctionable misrepresentation.
 13          Moreover, the cases cited by GoldStar to support its opposing position are
 14    inapposite and unavailing. For example, in Morrill v. Scott Fin. Corp, 873 F.3d 1136
 15    (9th Cir. 2017) (MTD, p. 8), the defendants’ only contacts with the forum state were
 16    created during the course of representing a client in other litigation and not for any
 17    substantive purpose-- plainly not the situation in the within case. Similarly, in Shisler
 18    v. Sanfer Sports Car, Inc., 146 Cal. App. 1254 (2006), the defendant’s contacts with
 19    the forum state were found lacking because the parties engaged in a true one-shot
 20    deal (the purchase of a car), and the defendant had no other contacts with the forum
 21    other than the sale of the car to the resident—quite unlike the instant case, in which
 22    the parties entered into a contractual relationship for a five year period that imposed
 23    ongoing activities and obligations upon GoldStar throughout the contractual term.
 24          Further, despite the assertions in its MTD that Plaintiffs “reached out” to
 25    GoldStar in Texas and “directed their conduct toward GoldStar,” (MTD, p. 6:1.)
 26    GoldStar has failed to proffer any evidence to support that contention. GoldStar’s
 27    only “evidence” is the generalized, factually-bereft declaration of a Senior Vice
 28    President, John Johnson, who does not even purport to have any specific connection
                                                -8-
            PLAINTIFFS’ OPPOSITION TO DEFENDANT HAPPY STATE BANK DBA GOLDSTAR TRUST
                                    COMPANY’S MOTION TO DISMISS
Case 8:18-cv-01208-AG-KES Document 93 Filed 10/30/18 Page 16 of 30 Page ID #:896



  1    to, or even claim to have worked on, Plaintiffs’ account. His sole source of
  2    knowledge is the fact that he is a GoldStar officer. He does not attest to have any
  3    personal knowledge of facts pertinent to this case.
  4           A defendant need not accomplish any physical act within California to engage
  5    in “forum related activities.” Where a defendant’s activities will likely cause injury
  6    to a plaintiff in California, they are “forum-related activities.” See CE Distrib., LLC
  7    v. New Sensor Corp., 380 F.3d 1107, 1111–12 (9th Cir. 2004); Harris Rutsky & Co.
  8    Ins. Servs. v. Bell & Clements Ltd., 328 F.3d 1122 (9th Cir. 2003).
  9           Plaintiffs’ claims arise from GoldStar’s forum-related activities and confer
 10    jurisdiction over GoldStar. Panavision Int’l, L.P., 141 F.3d at 1322; Craigslist Inc.,
 11    694 F.Supp. 2d 1039, 1053 (N.D. Cal. 2010). As discussed above, nothing about the
 12    parties’ interactions in this case suggest that any state but California, has an interest
 13    in this case.
 14           Further, “[a]n offer…to buy is made in this state when the offer…is directed
 15    by the offeror to this state and received at the place to which it is directed.” Cal. Corp.
 16    Code § 25008(b). And, “A security is delivered to the purchaser in this state when
 17    the certificate or other evidence of the security is directed to the purchaser in this
 18    state and received at the place to which it is directed.” Id.
 19           Because GoldStar accepted offers to buy the FIP securities on behalf of
 20    Plaintiffs, its purchases were made in California. Further, when Plaintiffs received
 21    evidence of securities purchased in their accounts in California, by law, the securities
 22    were delivered to them in California.
 23           And, but for the unlawful conduct of GoldStar and its co-defendants, the
 24    California-residing Plaintiffs would not have suffered the extensive harm resulting
 25    from Structured Settlement program. Accordingly, the third and final prong of the
 26    test for specific jurisdiction has also been satisfied. See Menken, 503 F.3d at 1059.
 27

 28

                                                -9-
            PLAINTIFFS’ OPPOSITION TO DEFENDANT HAPPY STATE BANK DBA GOLDSTAR TRUST
                                    COMPANY’S MOTION TO DISMISS
Case 8:18-cv-01208-AG-KES Document 93 Filed 10/30/18 Page 17 of 30 Page ID #:897



  1                     4. In the Alternative, The Court Should Allow Plaintiffs to
  2                         Complete Jurisdictional Discovery
  3          Plaintiffs have made a prima facie showing that personal jurisdiction can be
  4    established based on the pleadings and declarations filed concurrently with this
  5    Opposition. However, if this Court believes that Plaintiffs have not established
  6    personal jurisdiction over GoldStar, the Court should permit discovery into personal
  7    jurisdiction related issues to allow Plaintiffs the opportunity to assert such personal
  8    jurisdiction. Data Disc, Inc. v. Sys. Tech. Assocs., 557 F.2d 1280, 1285 n. 1 (9th Cir.
  9    1977). Granting jurisdictional discovery is particularly appropriate when a corporate
 10    defendant contends that it is not doing business within the forum. See Mass. Sch. of
 11    Law at Andover, Inc. v. Am. Bar Ass'n., 107 F.3d 1026, 1042 (3d Cir. 1997); Metcalfe
 12    v. Renaissance Marine, Inc. 566 F.3d 324, 336 (3d Cir. 2009).
 13          Here, discovery would yield unredacted copies of Plaintiffs’ GoldStar
 14    Agreements which would show their California address (GoldStar has redacted all
 15    Plaintiffs’ address information because it would show that Plaintiffs live in
 16    California). There are likely records of communications between GoldStar and
 17    Bieser, the Manfres, and Heritage—all of whom are located in California. There are
 18    also likely records of GoldStar’s communications and long-term agreements with
 19    other California residents regarding the Structured Settlement program. There may
 20    be records of at least other instances involving other customers where GoldStar
 21    consented to the California forum. GoldStar should also have records of transmitting
 22    funds to Plaintiffs’ and other customers’ bank accounts in California.
 23                B.   GoldStar’s Rule 12(b)(3) and Forum Non Conveniens
 24                     Arguments Fail Because it Agreed to a California Federal Court
 25                     Forum and California Choice-of-Law
 26          As GoldStar admits in its brief “Where the “parties agree to a forum-selection
 27    clause, they waive the right to challenge the preselected forum as inconvenient or
 28    less convenient for themselves or their witnesses, or for their pursuit of the litigation.”
                                               -10-
            PLAINTIFFS’ OPPOSITION TO DEFENDANT HAPPY STATE BANK DBA GOLDSTAR TRUST
                                    COMPANY’S MOTION TO DISMISS
Case 8:18-cv-01208-AG-KES Document 93 Filed 10/30/18 Page 18 of 30 Page ID #:898



  1    Atlantic Marine Const. Co., Inc. v. U.S.Dist. Court for Western Dist. Of Texas, et al.
  2    (“Atlantic Marine”), 571 U.S. 49, 64 (2013).” (MTD., p. 10).
  3          The crux of GoldStar’s 12(b)(3) venue argument is the GoldStar Agreements’
  4    Forum Clauses. Inexplicably, GoldStar has failed to bring to the Court’s attention to
  5    the FPA signed by the GoldStar, Plaintiffs, Heritage, and FIP LLC, for the purchase
  6    of FIP securities by GoldStar for the benefit of Plaintiffs. This subsequent agreement
  7    contains a robust choice of law and venue provision mandating California choice of
  8    law. Further GoldStar as “Purchaser” agreed that “Purchaser…hereby consent and
  9    agree that the state or federal courts located in California shall have non-exclusive
 10    jurisdiction to hear and determine any claims or disputes pertaining to this Agreement
 11    and/or any related agreement, to any matter arising out of, or related to, this
 12    Agreement and/or any related agreements[.]” (K. Page Decl., Ex. 1, FPA, ¶ 10.6).
 13          Further, “Purchaser [GoldStar]…waive[d] any objection that it may have
 14    based upon lack of personal jurisdiction, improper venue or forum non convenience
 15    and hereby consents to the granting of such legal or equitable relief as is deemed
 16    appropriate by such court.” Id. As such, GoldStar “waive[d] the right to challenge
 17    the preselected forum as inconvenient or less convenient for themselves or their
 18    witnesses, or for their pursuit of the litigation.” Atl. Marine, 571 U.S. 49, 64 (2013)
 19           The FPA contains a merger clause stating it supersedes any prior agreement.
 20    Paragraph 10.6 of the FIP Agreement provides: “Entire Agreement. This Agreement
 21    and the exhibits hereto constitute the entire and final agreement between the parties
 22    with respect to the subject matter hereof. No party is entering into this Agreement in
 23    reliance on, and this Agreement shall not be contradicted or supplemented by, any
 24    prior or contemporaneous condition, discussion, promise, statement, understanding,
 25    or undertaking, commitment or other agreement or document.” (K. Page Decl., Ex.
 26    1). GoldStar entered into the FPA after the GoldStar Agreements were executed.
 27    GoldStar’s representative executed the FIP Agreement on January 3, 2017, just over
 28    a week following its execution of the GoldStar Agreement on December 23, 2016.
                                               -11-
            PLAINTIFFS’ OPPOSITION TO DEFENDANT HAPPY STATE BANK DBA GOLDSTAR TRUST
                                    COMPANY’S MOTION TO DISMISS
Case 8:18-cv-01208-AG-KES Document 93 Filed 10/30/18 Page 19 of 30 Page ID #:899



  1    Paragraph 10.6 is far broader than the mediation/arbitration provision of the GoldStar
  2    Agreements given that it encompasses not only issues arising out of the FIP
  3    Agreement but also to “any related agreement” and “to any matter arising out of, or
  4    related to, this Agreement and/or any related agreement.” (Emphasis added.) The
  5    GoldStar Agreement clearly falls within the purview of Paragraph 10.6 because the
  6    FIP Securities were purchased by GoldStar for Plaintiffs’ IRAs, pursuant to its role
  7    as Plaintiffs’ agent under the GoldStar Agreements. A similar agreement exists for
  8    Mr. Page. (See C. Page Decl., Ex. 1 (FPA Agreement).
  9          When the enforcement of different forum selection clauses would result in
 10    piecemeal litigation of the plaintiff’s claims, courts will not enforce both of them.
 11    Primary Color Sys. Corp. v. Agfa Corp., No. SACV1700761JVSDFMX, 2017 WL
 12    8220729, at *6 (C.D. Cal. July 13, 2017); B & O Mfg., Inc. v. Home Depot U.S.A.,
 13    Inc., No. C 07-02864 JSW, 2007 WL 3232276, at *3 (N.D. Cal. Nov. 1, 2007)
 14    (quoting M/S Bremen v. Zapata Off-Shore Co., 407 U.S. 1, 10 (1972)).
 15          Similarly, mediation/arbitration/forum selection clauses like those in the
 16    GoldStar Agreements will not be enforced in California if is any possibility of
 17    conflicting rulings on a common issue of law or fact. Cal. Code Civ. Proc.
 18    §1281.2(c).
 19          In view of the merger clause and the fact that GoldStar freely signed the FPA
 20    after it had entered into GoldStar Agreements, together with the broad scope of the
 21    FPA’s paragraph 10.6 , GoldStar is now bound by its express consent to jurisdiction
 22    in California. For the same reason, the application of California law is proper in this
 23    case. See also Cal. Civ. Code § 1856(a). Accordingly, both GoldStar’s 12(b)(2)
 24    jurisdictional argument and its 12(b)(3) venue arguments are groundless in view of
 25    the FPA. GoldStar’s MTD based on these grounds should therefore be denied.
 26          GoldStar’s forum selection and venue clauses are also unconscionable, which
 27    is a defense to the enforcement of contracts. (Civ. Code § 1670.5.) Courts have found
 28    unconscionability is a defense against agreements to arbitrate. See, e.g., Szetela v.
                                               -12-
            PLAINTIFFS’ OPPOSITION TO DEFENDANT HAPPY STATE BANK DBA GOLDSTAR TRUST
                                    COMPANY’S MOTION TO DISMISS
Case 8:18-cv-01208-AG-KES Document 93 Filed 10/30/18 Page 20 of 30 Page ID #:900



  1    Discover Bank, 97 Cal.App.4th 1094, 1099 (2002); Tompkins v. 23and Me, 2014 WL
  2    2903752, at *13 (N.D. Cal. 2014).
  3               C. Plaintiffs Have Adequately Alleged GoldStar’s Liability as Co-
  4                    Conspirator and that Bieser Was Its Agent
  5          GoldStar wrongly asserts that the Complaint does not adequately allege an
  6    agency relationship between GoldStar and its co-defendants. (MTD, pp. 13:1-14:6)
  7    GoldStar ignores the doctrine of civil conspiracy, which ties the Defendants’ conduct
  8    together in this action. Civil conspiracy affixes liability to all persons who have
  9    agreed to a common design to commit a wrong. See, e.g., Choate v. County of
 10    Orange, 86 Cal.App.4th 312, 333 (2000) (internal citation omitted.)
 11          In ruling on the sufficiency of Plaintiffs’ allegations, the Court should consider
 12    that “[c]onspiracies are typically proved by circumstantial evidence. ‘[S]ince [the
 13    Defendants’] participation, cooperation or unity of action is difficult to prove by
 14    direct evidence, it can be inferred from the nature of the act done, the relation of the
 15    parties, the interests of the alleged conspirators, and other circumstances.’” Rickley
 16    v. Goodfriend, 212 Cal.App.4th 1136, 1166 (2013). If a plan for joint action is shown,
 17    ‘a defendant may be held liable who in fact committed no overt act and gained no
 18    benefit therefrom.’” Wetherton v. Growers Farm Labor Assn. 275 Cal.App.2d 168,
 19    176 (1969).
 20          Plaintiffs have alleged sufficient facts to support a conspiracy claim between
 21    GoldStar and its co-defendants:
 22          Defendants, including GoldStar, used Bieser to “beg[i]n a campaign to induce
 23    Plaintiffs to take custody of their assets through GoldStar.” (Compl., ¶31);
 24          GoldStar falsely identified Bieser “account representative,” when he was not
 25    registered, licensed, or certificated as a financial/investment advisor or as a broker.
 26    (Compl., ¶151). GoldStar thus cloaked Bieser in authority he did not have.
 27

 28

                                               -13-
            PLAINTIFFS’ OPPOSITION TO DEFENDANT HAPPY STATE BANK DBA GOLDSTAR TRUST
                                    COMPANY’S MOTION TO DISMISS
Case 8:18-cv-01208-AG-KES Document 93 Filed 10/30/18 Page 21 of 30 Page ID #:901



  1          Bieser visited Plaintiffs home and ingratiated himself to them in an effort “to
  2    create a false sense of trust so he and the other defendants [including GoldStar] could
  3    deceive and defraud plaintiffs” (Compl., ¶32);
  4          Bieser, on behalf of GoldStar and the other defendants, used fraudulent sales
  5    tactics to convince Plaintiffs to liquidate their IRAs with Lincoln Financial and roll
  6    over the proceeds to GoldStar (Compl., ¶¶ 35-37);
  7          Defendants, including GoldStar, held themselves out to Plaintiffs as being
  8    properly registered, skilled and authorized to engage in securities transactions (¶45);
  9          GoldStar was not registered to do business in California but “never disclosed
 10    or warned Plaintiffs that [it was] not qualified to transact business with Plaintiffs in
 11    California” (Compl., ¶ 55).
 12          FIP implicated GoldStar in the conspiracy and as responsible for FIP’s demise
 13    stating that “FIP has suffered from events like GoldStar Trust, cutting their services
 14    without warning…. FIP depends on various service providers … [to]transfer money,
 15    facilitate the purchase and sale of income streams (Like GoldStar Trust) and
 16    otherwise keep partner with FIP to implement its business model” (Compl., ¶ 60);
 17          GoldStar denied having a “business relationship” with FIP, claiming “it had
 18    not entered into any contracts with FIP,” (Compl., ¶ 61), a position directly
 19    contradicted by the FPA that FIP, GoldStar and Plaintiffs entered into in or about
 20    December 2016 (K. Page and C. Page Decls., Ex. 1 (FPA).)
 21          “Shurwest and the Heritage Defendants convinced their victims to transfer
 22    their IRAs to GoldStar and invest millions of dollars in FIP . . . GoldStar profited by
 23    charging custodial fees on the IRA . . .” (Compl., ¶70);
 24          That, after FIP ceased operations, in June 2018, Defendant Albert implicated
 25    GoldStar in Defendants’ conspiracy, “stat[ing] that, ‘Three people to sue are
 26    Shurwest, GoldStar and FIP,” and “that ‘all qualified money like ours went through
 27    GoldStar,’ and that ‘even though GoldStar sent a letter saying they are not responsible
 28    they are completely responsible.’” (¶¶72, 73)
                                               -14-
            PLAINTIFFS’ OPPOSITION TO DEFENDANT HAPPY STATE BANK DBA GOLDSTAR TRUST
                                    COMPANY’S MOTION TO DISMISS
Case 8:18-cv-01208-AG-KES Document 93 Filed 10/30/18 Page 22 of 30 Page ID #:902



  1          These allegations raise the inference that GoldStar was a participant in the
  2    scheme and was working in conjunction with Bieser, FIP, and the other Defendants
  3    to commit the wrongful acts alleged in the Complaint. As such, Plaintiffs have
  4    adequately pled GoldStar’s liability for the other Defendants’ misconduct.
  5               D. Plaintiffs Have Adequately Pled That GoldStar Owes Them
  6                    Fiduciary Duties
  7          In California, a fiduciary relationship arises where one party reposes a
  8    confidence in the integrity of the other, who agrees to assume that confidence, and is
  9    in a superior position to exert unique influence over the dependent party. Brown v.
 10    Wells Fargo Bank, N.A., 168 Cal. App. 4th 938, 960 (2008). A party is charged with
 11    that duty by entering a relationship that imposes that undertaking as a matter of law,
 12    including an agent, and a stockbroker. Id; see also Duffy v. Cavalier, 215 Cal. App.
 13    3d 1517, 1531 (1989) (quoting Twomey v. Mitchum, Jones & Templeton, Inc., 262
 14    Cal.App.2d 690, 708–709 (1968)). While no single set of factors gives rise to a
 15    fiduciary relationship, it is more likely to arise when one of the parties to that
 16    relationship is vulnerable due to advanced age and frail health. Id. As explained
 17    herein, the facts alleged show that such a duty arose in this case. Even if Goldstar
 18    did not directly owe Plaintiffs fiduciary duties, it conspired with other defendants to
 19    breach the fiduciary duties that those defendants owed to Plaintiffs, and it is also
 20    liable for those defendants’ breaches of fiduciary duties. Mosier v. S. California
 21    Physicians Ins. Exch., 63 Cal.App.4th 1022, 1048 (1998).
 22          Federal courts in California have found that a plaintiff can state a claim for
 23    breach of fiduciary duty against a broker by alleging facts showing a scheme to
 24    defraud investors into purchasing unsuitable products, where such acts were
 25    committed by the broker’s sales agents. See, e.g., Negrette 444 F. Supp. 2d at 999-
 26    1000, 1004 (C.D. Cal. 2006) (denying motion to dismiss and finding plaintiff stated
 27    a claim for breach of fiduciary duty based on insurance company’s unfair, fraudulent
 28    and unlawful sales practices where plaintiff alleged facts sufficient to show not
                                               -15-
            PLAINTIFFS’ OPPOSITION TO DEFENDANT HAPPY STATE BANK DBA GOLDSTAR TRUST
                                    COMPANY’S MOTION TO DISMISS
Case 8:18-cv-01208-AG-KES Document 93 Filed 10/30/18 Page 23 of 30 Page ID #:903



  1    merely an insurer-insured relationship, “but rather one that may entail a breach of
  2    fiduciary duty.”); see also Miglaccio v. Midland Nat’l Life Ins. Co., 436 F. Supp. 2d
  3    1095, 1006-1008 (2006) (denying motion to dismiss claim for breach of fiduciary by
  4    plaintiff against life insurance company in class action alleging, in detail, fraudulent
  5    and predatory sales practices inducing senior citizen investors to purchase unsuitable
  6    annuities); In re National Western Life Ins. Deferred Annuities Litig., 467 F. Supp.
  7    2d. 1071, 1086-1088 (2006) (denying motion to dismiss breach of fiduciary duty
  8    claim and noting that, while insurer does not owe strict fiduciary duty to insured, in
  9    California the insurer-insured relationship is fiduciary in nature and carries
 10    heightened extra-contractual duties of good faith).
 11          Even in relationships where traditionally no fiduciary relationship exists,
 12    courts have found a fiduciary relationship where the relationship between the parties
 13    goes beyond the traditional relationship. See, e.g., Negrete v. Fid. And Guar. Life Ins.
 14    Co., 444 F. Supp.2d 998, 1004 (2006) (“[P]laintiffs allegations are sufficient to state
 15    claim for common law breach of fiduciary duty against defendant, in that the
 16    relationship alleged is not simply that of an insurer-insured, but rather one which may
 17    entail a fiduciary duty.”). In Negrete plaintiff sued an insurance company defendant
 18    in a situation analogous to this case. Plaintiff alleged a “systematic unfair, fraudulent
 19    and unlawful sales practices in connection with [Defendant’s] solicitation, offering
 20    and sale of deferred annuity products to senior citizens (65 years of age or older) in
 21    California.” Id. at 1000. Plaintiff insured brought claims for, inter alia, elder abuse
 22    and breach of fiduciary duty. In a Rule 12(b)(6) motion to dismiss, the defendant
 23    insurer based its defense on the argument that “under California law an insurer owes
 24    no fiduciary duty to its insureds.” Id. at 1003. The court disagreed holding sufficient
 25    plaintiff’s single allegation that the insurer’s “purported positions as financial
 26    advisors, estate planning specialists, and because of their superior knowledge and
 27    ability to manipulate and control senior citizens' finances and legal status, the
 28    [managing general agents] and the [national marketing organizations], owned,
                                               -16-
            PLAINTIFFS’ OPPOSITION TO DEFENDANT HAPPY STATE BANK DBA GOLDSTAR TRUST
                                    COMPANY’S MOTION TO DISMISS
Case 8:18-cv-01208-AG-KES Document 93 Filed 10/30/18 Page 24 of 30 Page ID #:904



  1    operated and/or controlled by defendant who marketed and sold F & G annuities to
  2    senior citizens assumed fiduciary duties.” Id.
  3          Similarly, GoldStar asserts it has no fiduciary obligations because custodians
  4    of self-directed IRAs owe no fiduciary duties to IRA owners. (MTD, pp. 18-19).
  5    However, as explained herein, GoldStar’s role went far beyond that of a traditional
  6    self-directed IRA custodian. As in Negrete, GoldStar, through its agents and co-
  7    conspirators Bieser and the other Defendants, targeted elderly people and retirees.
  8    Plaintiffs have adequately alleged that GoldStar, through Bieser, worked to gain
  9    Plaintiffs’ confidence as being qualified to advise Plaintiffs regarding the purchase
 10    of FIP securities, even though this was untrue. See Section III.C above.
 11          Further, GoldStar ignores the language of the FPA and GoldStar Agreements
 12    conferring fiduciary duties on GoldStar. Under the FPA, GoldStar acted “FBO,” i.e.,
 13    for the benefit of Plaintiffs. See, e.g., K. Page Decl., Ex. 1, p. 1. Further, GoldStar
 14    expressly represented that it would act as Plaintiffs’ “agent.” See, e.g., Johnson Decl.,
 15    Ex. A, ¶ 8.03 (“By performing services under this agreement we [GoldStar] are acting
 16    as your [Plaintiffs’] agent.”). However, although GoldStar expressly appointed itself
 17    as Plaintiffs’ agent, it also disingenuously inserted exculpatory language into the
 18    same paragraph to relieve itself of the fiduciary duties it owed to Plaintiffs as their
 19    agent. Id. (“You acknowledge and agree that nothing in this agreement will be
 20    construed as conferring fiduciary status upon us.” California courts disfavor such
 21    exculpatory clauses when the party seeking to avoid its fiduciary duties proceeds to
 22    act in bad faith. See, e.g., Neubauer v. Goldfarb, 108 Cal. App. 4th 47, 56-57 (2003).
 23    GoldStar’s therefore required to act consistent with its fiduciary duties to Plaintiffs.
 24               E.   Plaintiffs Have Alleged Fraud Against GoldStar with Sufficient
 25                    Particularity
 26          F.R.C.P. Rule 9(b)’s particularity standard for pleading fraud is relaxed
 27    because this is a case of corporate fraud so the relevant facts here are in GoldStar’s
 28    knowledge. See Moore v. Kayport Package Exp., Inc., 885 F.2d 531, 540 (9th Cir.
                                               -17-
            PLAINTIFFS’ OPPOSITION TO DEFENDANT HAPPY STATE BANK DBA GOLDSTAR TRUST
                                    COMPANY’S MOTION TO DISMISS
Case 8:18-cv-01208-AG-KES Document 93 Filed 10/30/18 Page 25 of 30 Page ID #:905



  1    1989). Further, for fraudulent omission, Plaintiffs do not need to plead time and
  2    place of the omission. See also Cirulli v. Hyundai Motor Company, 2009 WL
  3    5788762, at *4 (C.D. Cal. 2009) (Guilford, J.).
  4          Plaintiffs have sufficiently pled fraud committed by GoldStar and its Co-
  5    Conspirator Defendants prior to Plaintiffs’ execution of the Structured Payment
  6    program agreements in December 2016. Plaintiffs have alleged that the relevant time
  7    period was September to December 2016. See Compl., ¶¶ 27, 32, 36.
  8          Plaintiffs alleged that GoldStar, fraudulently identified Bieser as an Account
  9    Representative, on their IRAs thereby implying he was qualified to advise Plaintiffs
 10    in the purchase of securities. (Compl., ¶ 19). This Plaintiff also identified Heritage as
 11    a broker dealer in its “Account Representative and Factoring Company Form” (“Rep.
 12    Form”), again implying Heritage was qualified to advise on the security transactions
 13    at issue. See, MTD., Decl. of John Johnson, Ex. C, (“The company or organization
 14    under which your designated Account Representative operates will be referred to
 15    herein as “broker dealer.”) However, GoldStar’s representations were false because
 16    neither Bieser or Heritage was qualified to market or sell the securities at issue here.
 17          Plaintiffs further alleged that GoldStar held itself out as being qualified to do
 18    business in California, but it was not so qualified. (Compl. ¶¶ 55, 128). GoldStar held
 19    itself out as being able to do business with California-resident Plaintiffs by actually
 20    doing business and entering into agreements with them. (Compl., ¶¶ 37-43 ).
 21          Plaintiffs further alleged that GoldStar, through its agent and co-conspirator
 22    Bieser, falsely claimed that Plaintiffs’ investment of more than 90% of their IRA
 23    assets in FIP was a safe and sound investment. (Compl., ¶¶ 34, 53). This was
 24    fraudulent because FIP was subject to many undisclosed regulatory investigations
 25    and such a high concentration in a retirement account is unsuitable. (Compl., ¶¶ 53).
 26          For the fraudulent omissions, Plaintiffs need only allege the “who”, “what”,
 27    and “how” of the fraudulent omissions. In this case Plaintiffs have pled that Goldstar
 28    failed to disclose the following information:
                                               -18-
            PLAINTIFFS’ OPPOSITION TO DEFENDANT HAPPY STATE BANK DBA GOLDSTAR TRUST
                                    COMPANY’S MOTION TO DISMISS
Case 8:18-cv-01208-AG-KES Document 93 Filed 10/30/18 Page 26 of 30 Page ID #:906



  1              • FIP’s regulatory issues Compl., ¶ 142. These issues subsequently led to
  2                 cessation of FIP’s operations;
  3              • The FIP securities lack of proper registration or exemption from
  4                 registration (Compl., ¶ 142);
  5              • GoldStar was not qualified to sell the FIP securities nor qualified to do
  6                 business with California-resident Plaintiffs (Compl., ¶ 55); and
  7              • The tax implications of Plaintiffs’ transactions. (Compl., ¶¶ 38, 40.)
  8                 Plaintiffs were taxed on distributions from their GoldStar IRAs. Id.
  9          As stated in Section III.C above, Plaintiffs have adequately alleged GoldStar’s
 10    own affirmative misrepresentations and its role in a conspiracy to defraud Plaintiffs
 11    with the other Defendants. As such, Plaintiffs have also adequately pled GoldStar’s
 12    direct liability and liability for the other Defendants’ fraudulent conduct.
 13               F.   Plaintiffs Have Stated A Claim for All Causes of Action
 14                    1. Legal Standard
 15          In deciding a MTD under Federal Rule of Civil Procedure (“FRCP”) 12(b)(6),
 16    a court accepts as true all allegations of material fact in the complaint and reads the
 17    complaint in the light most favorable to the nonmoving party. Marceau v. Blackfeet
 18    Hous. Auth., 540 F.3d 916, 919 (9th Cir. 2008); Sprewell v. Golden State Warriors,
 19    266 F.3d 979, 988 (9th Cir. 2001).
 20                    2. Plaintiffs State a Claim for Violations of the Securities Act
 21                         and California Securities Laws
 22          GoldStar rests its entire argument concerning Plaintiffs’ federal and state
 23    securities fraud claims on the assertion that “an IRA is not a ‘security’ and GoldStar
 24    did not offer a security to Plaintiffs for sale.” (MTD, p. 17:11-12). But Plaintiffs did
 25    not allege that an IRA is a security.
 26          GoldStar is silent as to Plaintiffs’ conspiracy, agency, fiduciary duty, and
 27    aiding and abetting allegations. This silence is a judicial admission. See Walker v.
 28    Dorn, 240 Cal.App.2d 118, 120 (1966); Troche v. Daley, 217 Cal.App.3d 406, 409
                                               -19-
            PLAINTIFFS’ OPPOSITION TO DEFENDANT HAPPY STATE BANK DBA GOLDSTAR TRUST
                                    COMPANY’S MOTION TO DISMISS
Case 8:18-cv-01208-AG-KES Document 93 Filed 10/30/18 Page 27 of 30 Page ID #:907



  1    (1990). As discussed above, these allegations are sufficiently pled, and therefore
  2    GoldStar is as equally culpable for the wrongdoing of its co-defendants, whom,
  3    among other things, sold FIP securities to Plaintiff. Thus, as a co-conspirator and
  4    aider and abettor of its co-defendants, GoldStar is equally responsible for violations
  5    of sections 5, 11, and 12 of the Federal Securities Act of 1933 and violations of
  6    California Corporations Code section 25110 to 25130.
  7                    3. Plaintiffs State a Claim for Breach of Fiduciary Duty and
  8                        Aiding and Abetting Such Breach, Constructive Fraud, and
  9                        Negligence
 10          GoldStar wrongly asserts that Plaintiffs fail to allege any extra-contractual
 11    duties GoldStar owes to Plaintiffs. (MTD, pp. 18-21.) As discussed in Section III.D
 12    above, the Complaint alleges a fiduciary relationship between GoldStar and Plaintiffs
 13    and thus GoldStar owed them fiduciary duties. GoldStar simply falls back on the
 14    argument that it is a self-directed IRA custodian and therefore insulated from liability
 15    for the wrongful acts alleged in the Complaint. (MTD, pp. 18-20). GoldStar is
 16    mistaken. As discussed in section III.C., since the Complaint alleges that GoldStar’s
 17    acts went beyond those required of a self-directed IRA custodian, the limitations
 18    imposed on an IRA custodian for performing custodial duties are inapplicable.
 19    Further, the requisite knowledge and intent can be inferred from Plaintiffs
 20    allegations. Wyatt v. Union Mortgage Co., 24 Cal.3d 773, 785 (1979).
 21                    4. Plaintiffs State A Claim for Violation of the CLRA, UCL,
 22                        and Elder Abuse Act
 23          Mr. Page has sufficiently alleged that GoldStar and the other defendants
 24    committed financial elder abuse by conspiring to wrongly obtain and actually
 25    wrongfully obtaining the funds in his IRA. Further, as alleged above Plaintiffs
 26    violated the CLRA and UCL. Negrete is instructive. Negrete specifically addressed
 27    a defendant insurer’s claim that it did not “take, secrete, appropriate or retain” the
 28    plaintiff’s funds as understood by the Elder Abuse statute. Negrete, 444 F. Supp. 2d
                                               -20-
            PLAINTIFFS’ OPPOSITION TO DEFENDANT HAPPY STATE BANK DBA GOLDSTAR TRUST
                                    COMPANY’S MOTION TO DISMISS
Case 8:18-cv-01208-AG-KES Document 93 Filed 10/30/18 Page 28 of 30 Page ID #:908



  1    at 1002. The court held that plaintiff’s allegations where sufficient because he
  2    alleged—similar to this case—that defendant insurer resorted to fraudulent and
  3    deceptive practices aimed at seniors to increase its sales to seniors for its own
  4    financial gain. Id. The Negrete plaintiff further alleged that the defendant insurer used
  5    information it had on its existing senior citizen customers, such as the cash value in
  6    their in their already existing insurance policies and annuities to target those with
  7    “substantial accumulated cash values.” Id.
  8          Plaintiffs allege even more egregious conduct by GoldStar and the other
  9    defendants, including that they targeted Plaintiffs due to the value of their IRAs (over
 10    $1 million), which information Heritage gained by preparing a trust revision for
 11    Plaintiffs. (Compl., ¶ 31). Bieser on behalf of defendants then gained Plaintiffs’
 12    confidence and used fraud and deceit to convince Plaintiffs to invest in the Structured
 13    Settlement program. (Compl., ¶¶ 32-37).
 14                     5. Plaintiffs State A Claim for Fraud and Negligent
 15                         Misrepresentation
 16          As discussed above, Plaintiffs have sufficiently alleged their fraud claims
 17    against GoldStar, even under the heightened Rule 9(b) standard. However, Plaintiffs’
 18    allegations are also to be scrutinized under a more relaxed standard than that of Rule
 19    9(b) because: (1) Plaintiffs have adequately alleged that a fiduciary relationship
 20    existed between GoldStar and Plaintiffs; and, (2) many of the specifics of
 21    Defendant’s fraudulent scheme are within Defendants’ knowledge and control, and
 22    thus less specificity and particularity is required of Plaintiffs’ allegations.
 23          Plaintiffs have made detailed allegations concerning the elements of their
 24    fraud-based claims and given GoldStar a clear understanding of the “who, what,
 25    where, when, and how” of their fraud claims. Plaintiff's Complaint shows “how,
 26    when, where, to whom, and by what means the representations were tendered.”
 27    Lazar v. Superior Court, 12 Cal.4th 631, 645 (1995). It thus has the particularity
 28    required to provide fair notice to the defense and assurance to the court that the
                                               -21-
            PLAINTIFFS’ OPPOSITION TO DEFENDANT HAPPY STATE BANK DBA GOLDSTAR TRUST
                                    COMPANY’S MOTION TO DISMISS
Case 8:18-cv-01208-AG-KES Document 93 Filed 10/30/18 Page 29 of 30 Page ID #:909



  1    complaint has a prima facie foundation of merit.” Id. The foregoing allegations are
  2    therefore sufficient to apprise GoldStar of the claims against it.
  3          Further, allegations in the Complaint are also adequate to show causation.
  4    Plaintiffs have demonstrated cause and effect: Defendants' misrepresentations
  5    induced Plaintiffs to transfer their IRA’s into GoldStar accounts and purchase the
  6    MN Life policies and FIP securities “when [they] otherwise would not have done
  7    so,” and they suffered “damage by virtue of [among other things] the wrongfully
  8    induced decision to buy the [FIP securities].” For pleading purposes this is sufficient.
  9          GoldStar does not contend that the factual allegations are insufficient or that it
 10    does not understand the claims against it. Rather, as discussed below GoldStar cloaks
 11    itself in the role of “Self-Directed IRA Custodian” to insulate it from liability for its
 12    knowing and intentional participation in the illicit scheme perpetrated by all
 13    defendants. However, the allegations reflect that GoldStar was no custodian but
 14    rather a co-conspirator with the other Defendants, and shares in their liability.
 15          Also, because the Complaint adequately alleges that Plaintiffs were
 16    fraudulently induced to enter into the GoldStar Agreements, not only are the
 17    agreements unenforceable but the Forum Clauses at the heart of GoldStar’s
 18    arguments, are also null and void. Brown v. Wells Fargo Bank N.A., 168 Cal.App.4th
 19    938, 958 (2008).
 20                    6. Plaintiffs State A Claim for Intentional Infliction of
 21                         Emotional Distress
 22          GoldStar argues that Plaintiffs have not stated an IIED, but it is hard to imagine
 23    conduct more “outrageous” than spending months deceitfully cultivating the
 24    friendship of the vulnerable, senior citizen Plaintiffs (as Bieser did on behalf of
 25    GoldStar and the other Defendants) and then inducing them to invest most of their
 26    retirement assets into a fraudulent program that wiped out their life savings.
 27

 28

                                               -22-
            PLAINTIFFS’ OPPOSITION TO DEFENDANT HAPPY STATE BANK DBA GOLDSTAR TRUST
                                    COMPANY’S MOTION TO DISMISS
Case 8:18-cv-01208-AG-KES Document 93 Filed 10/30/18 Page 30 of 30 Page ID #:910



  1               G. In The Alternative, Plaintiffs Request Leave To The Amend
  2                    Their Complaint
  3          If the Court is inclined to grant the Motion, in whole or in part, Plaintiffs
  4    request leave to amend. Senior financial abuse cases like this one generally have the
  5    defendants in the possession of the most damaging documents. See, e.g., Moore, 885
  6    F.2d at 540. Because some of the parties exchanged their Initial Disclosures, much
  7    more of the financial fraud picture has been laid out. If an amended pleading is
  8    necessary, Plaintiffs could and would strengthen their claims as follows with
  9    additional details of GoldStar’s involvement.
 10          IV. CONCLUSION
 11          For the foregoing reasons, GoldStar’s MTD should be denied.
 12

 13                                                    REIF LAW GROUP, P.C.
 14
         Dated: October 30, 2018             By:
 15
                                                       Brandon S. Reif
 16                                                    Marc S. Ehrlich
 17                                                    Ohia A. Amadi
 18
                                                       Attorneys for Plaintiffs
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                               -23-
            PLAINTIFFS’ OPPOSITION TO DEFENDANT HAPPY STATE BANK DBA GOLDSTAR TRUST
                                    COMPANY’S MOTION TO DISMISS
